Case 2:21-cv-01232-RAJ Document 1-1 Filed 09/09/21 Page 1 of 7




                                           EXHIBIT A
              Case 2:21-cv-01232-RAJ Document 1-1 Filed 09/09/21 Page 2 of 7



 1

 2

 3

 4

 5

 6

 7

 8                  IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                              IN AND FOR THE COUNTY OF KING
 9

10
     JULIE JAY, an individual,
                                                       No.
11                  Plaintiff,
            vs.
12
                                                       COMPLAINT FOR DAMAGES
     PORT OF SEATTLE, a special purpose
13   municipal corporation and DOE
     CORPORATIONS 1-5,
14
                    Defendants.
15

16
            Julie Jay, by and through her attorney of record, Parker D. Davidson of Sears Injury Law,
17
     PLLC, and for cause of action against Defendants Port of Seattle, a special purpose municipal
18
     corporation, and Doe Corporations 1-5, complains and alleges as follows.
19
                                   I.    IDENTIFICATION OF PLAINTIFF
20
     1.1    Plaintiff Julie Jay was at all times relevant hereto a resident of Maricopa County, Arizona.
21
                                 II.    IDENTIFICATION OF DEFENDANTS
22
     2.1    Defendant Port of Seattle is a special purpose municipal corporation operating Seattle
23

24   Tacoma International Airport (“Sea-Tac”) in King County, Washington. At all material times, Port

25


     COMPLAINT FOR DAMAGES – 1                                             SEARS INJURY LAW PLLC
                                                                             929 East Main, Suite 305A
                                                                                Puyallup, WA 98372
                                                                        (253) 286-7444 – Fax (253) 435-8919
               Case 2:21-cv-01232-RAJ Document 1-1 Filed 09/09/21 Page 3 of 7



 1   of Seattle was responsible for the maintenance, upkeep, and safety of the interior premises of Sea-
 2   Tac including, but not limited to the scene of the incident alleged below.
 3
     2.2    Defendant Doe Corporations 1-5 are unknown entities that were at all times material and
 4
     relevant hereto, responsible for the maintenance, upkeep, and safety of the interior premises of Sea-
 5
     Tac including, but not limited to the scene of the incident alleged below.
 6
              III.     JURISDICTION, VENUE, AND PROCEDURAL REQUIREMENTS
 7
     3.1    The incident subject of this litigation occurred in King County, Washington. Venue is
 8
     proper pursuant to RCW 4.12.020(3).
 9

10
     3.2    Defendant Port of Seattle is domiciled in King County, Washington.

11   3.3    Jurisdiction and venue are proper.

12   3.4    Any and all claim notices have been properly filed and served, and any applicable waiting

13   period has expired since the date of filing and service of the complaint.

14   3.5    Defendant Port of Seattle acknowledges they have been properly served with the Summons
15
     and Complaint in this matter.
16
                                     IV.    FACTUAL ALLEGATIONS
17
     4.1    Date: Plaintiff Julie Jay’s injuries arise out of a slip and fall at Sea-Tac on August 15, 2019.
18
     4.2    Location: The incident occurred in the B Concourse of Sea-Tac near Gate B10.
19
     4.3    Details: At or around 5:23 AM on August 15, 2019, Plaintiff Julie Jay was proceeding with
20
     her flight crew toward their flight in the area of Gate B10. As Plaintiff passed through the gate area,
21
     she slipped on a foreign substance on the floor that, upon information and belief, were greasy
22

23   scrambled eggs.

24   4.4    Details: There were no warning signs, cones, or other systems used to warn Plaintiff that the

25   concourse might be slippery or otherwise unsafe.

     COMPLAINT FOR DAMAGES – 2                                               SEARS INJURY LAW PLLC
                                                                               929 East Main, Suite 305A
                                                                                  Puyallup, WA 98372
                                                                          (253) 286-7444 – Fax (253) 435-8919
                 Case 2:21-cv-01232-RAJ Document 1-1 Filed 09/09/21 Page 4 of 7



 1   4.5     Details: The nature of Defendant Port of Seattle’s business and their methods of operation
 2   are such that the existence of spilled food or drink that would cause unsafe conditions in the
 3
     concourse is reasonably foreseeable.
 4
     4.6     Details: The Defendants were aware or should have been aware of the unsafe conditions
 5
     present on the concourse near Gate B10.
 6
     4.7     Details: At all material times hereto, Plaintiff was a business invitee on the Sea-Tac
 7
     premises.
 8
                                            V.      NEGLIGENCE
 9

10
     5.1     Duty: On the date of Plaintiff’s fall, the common areas of Concourse B at Sea-Tac were

11   under the ownership, control, supervision, management, care, and maintenance of the Defendants.

12   5.2     Negligence: Defendants, through common law, statute, regulation, and/or ordinance owed

13   Plaintiff a duty to keep the common areas of Concourse B safe and the property maintained for the

14   benefit of its business invitees. Defendants also had a duty to:
15
             (a)     Provide safe and adequate maintenance of the premises and grounds;
16
             (b)     Provide warnings regarding unsafe areas and hidden dangers;
17
             (c)     Have a system to provide warnings to invitees by roping off, taping off, and/or
18
     utilizing safety cones to mark unsafe or hidden dangers;
19
             (d)     Have policies and procedures in place to inspect the concourse and other common
20
     areas for unsafe conditions;
21
             (e)     Have a policy of supervising employees, independent contractors, and vendors to
22

23   ensure that they are complying with all Port of Seattle safety guidelines and all other state and local

24   safety regulations and statutes;

25


     COMPLAINT FOR DAMAGES – 3                                              SEARS INJURY LAW PLLC
                                                                              929 East Main, Suite 305A
                                                                                 Puyallup, WA 98372
                                                                         (253) 286-7444 – Fax (253) 435-8919
                Case 2:21-cv-01232-RAJ Document 1-1 Filed 09/09/21 Page 5 of 7



 1            (f)      Inspect the premises of unsafe conditions due to the nature of Defendants’ business
 2   and methods of operation which makes the existence of spilled drink or food that would cause
 3
     unsafe conditions foreseeable where thousands of travelers are purchasing food to go before
 4
     proceeding to their assigned gates and boarding flights, often while consuming their to-go food and
 5
     drink;
 6
              (g)      In addition, or in the alternative to 5.2(f), to remedy the premises of unsafe
 7
     conditions once its employees or agents become aware or should have become aware of unsafe
 8
     conditions; and
 9

10
              (h)      Ensure that common areas used by invitees of Sea-Tac are maintained and cleaned

11   to prevent slip and falls.

12   5.3      No Contributory Negligence: Plaintiff’s actions were reasonable, legal, and safe. As such,

13   Plaintiff was not comparatively at fault or contributory negligent for her slip and fall and the

14   resulting damages.
15
     5.4      Breach: Defendants breached their duty as set forth in Paragraph 5.2(a) through (h).
16
     5.5      Proximate Cause: As a direct and proximate result of the Defendants’ breach of their duties
17
     to Plaintiff, Plaintiff suffered personal injuries.
18
                                                VI.        DAMAGES
19
     6.1      As a direct and proximate result of the negligence alleged herein, Plaintiff suffered severe
20
     physical injuries and Plaintiff is entitled to reasonable compensation.
21
     6.2      As a direct and proximate result of the negligence alleged herein, Plaintiff has incurred and
22

23   may in the future incur medical expenses and other out-of-pocket expenses and Plaintiff is entitled

24   to fair and reasonable compensation.

25


     COMPLAINT FOR DAMAGES – 4                                               SEARS INJURY LAW PLLC
                                                                               929 East Main, Suite 305A
                                                                                  Puyallup, WA 98372
                                                                          (253) 286-7444 – Fax (253) 435-8919
               Case 2:21-cv-01232-RAJ Document 1-1 Filed 09/09/21 Page 6 of 7



 1   6.3    As a direct and proximate result of the negligence alleged herein, Plaintiff has suffered and
 2   has continued to suffer physical pain and suffering, and Plaintiff is entitled to fair and reasonable
 3
     compensation.
 4
     6.4    As a direct and proximate result of the negligence alleged herein, Plaintiff has suffered
 5
     mental and emotional distress, loss of enjoyment of life, permanency of injury, and Plaintiff is
 6
     entitled to fair and reasonable compensation.
 7
     6.5    As a direct and proximate result of the negligence alleged herein, Plaintiff has suffered lost
 8
     wages and may have suffered loss of future earning capacity, and Plaintiff is entitled to fair and
 9

10
     reasonable compensation.

11   6.6    Plaintiff is entitled to reasonable attorney fees.

12   6.7    Plaintiff is entitled to prejudgment interest on all medical and other out-of-pocket expenses

13   directly and proximately caused by the negligence alleged in this Complaint.

14   6.8    Plaintiff is entitled to costs and disbursements herein.
15
                 VII.    LIMITED WAIVER OF PHYSICIAN/PATIENT PRIVILEGE
16
            Pursuant to RCW 5.60.060(4)(b) and the provisions of the Uniform Health Care Information
17
     Act, RCW 42.17 and RCW Chapter 70, Plaintiff hereby waives the physician/patient privilege only
18
     after 90 days, and insofar as necessary to place any and all alleged damages at issue at the time of
19
     trial, as might be required by any act or statute or case law interpreting said statutes or acts in the
20
     State of Washington. This limited waiver does not constitute a waiver of any of Plaintiff’s
21
     constitutional or statutory rights and Defendants are not to contact any treating physician, past,
22

23   present, or future, without first notifying counsel for Plaintiff, as required by and in compliance with

24   the Uniform Health Care Information Act, so that they might bring the matter to the attention of the

25   Court and secure appropriate relief to include limitations and restrictions upon any such Defendant’s

     COMPLAINT FOR DAMAGES – 5                                               SEARS INJURY LAW PLLC
                                                                               929 East Main, Suite 305A
                                                                                  Puyallup, WA 98372
                                                                          (253) 286-7444 – Fax (253) 435-8919
               Case 2:21-cv-01232-RAJ Document 1-1 Filed 09/09/21 Page 7 of 7



 1   desire or intent to contact past or subsequent treating physicians ex parte or otherwise. Plaintiff
 2   further states that Loudon v. Mhyre, 110 Wn.2d 675, 756 P.2d 138 (1988) and Kime v. Niemann, 64
 3
     Wn.2d 394 (1964), are the correct law governing waiver of physician-patient privilege in this state,
 4
     and that the Uniform Health Care Information Act, RCW 42.17 and RCW Chapter 70 sets forth the
 5
     legal procedures required to secure a plaintiff’s medical records and any related health care
 6
     information.
 7
                                      VIII. REQUEST FOR RELIEF
 8
            Plaintiff prays for judgment over and against Defendants, by way of money damages for
 9

10
     all causes of action pled, and for all injuries and damages allowed, provided for and permitted by

11   common law and statutory law of the State of Washington, in such amount as shall be

12   determined by the finder of fact under the evidence presented at trial, together with such other

13   damages, to include Plaintiff’s costs and attorney’s fees, pre- and post-judgment interest on all

14   fixed and liquidated damages where appropriate (e.g. past wage loss and fixed medical
15
     expenses), and such other and further relief as the court might deem to be just and equitable
16
     under the circumstances of the case at the time of trial herein, or post-trial.
17

18
            DATED this 13th day of August 2021.
19

20
                                                    SEARS INJURY LAW PLLC
21
                                                    _s/ Parker Davidson________________
22
                                                    Parker D. Davidson, WSBA No. 49746
23                                                  Attorney for Plaintiff Julie JayJu

24

25


     COMPLAINT FOR DAMAGES – 6                                               SEARS INJURY LAW PLLC
                                                                               929 East Main, Suite 305A
                                                                                  Puyallup, WA 98372
                                                                          (253) 286-7444 – Fax (253) 435-8919
